Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150119                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150119
                                                                    COA: 317054
                                                                    Ingham CC: 13-000161-FH
  FATEEN ROHN MUHAMMAD,
           Defendant-Appellant.

  _____________________________________/

          On October 15, 2015, the Court heard oral argument on the application for leave to
  appeal the July 29, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we VACATE the Court of Appeals judgment and REMAND this case to that court for
  reconsideration. The Court of Appeals erred by applying harmless error analysis without
  first determining whether the trial court’s order dismissing the habitual offender notice
  was erroneous. See MCR 2.613(A) (stating that a judgment or order of the court may not
  be vacated, modified, or otherwise disturbed “unless refusal to take this action appears to
  the court inconsistent with substantial justice”). The prosecutor has conceded that it did
  not timely serve the habitual offender notice under MCL 769.13. On remand, we direct
  the Court of Appeals to determine whether the trial court erred by concluding that the
  proper remedy for the prosecutor’s statutory violation was dismissal of the habitual
  offender notice. See In re Forfeiture of Bail Bond, 496 Mich. 320 (2014).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2015
           a1027
                                                                               Clerk